TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00771-CV



                                   Robert Bullins, Appellant

                                                 v.

                                     Rita Denard, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
          NO. 12-0847, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On February 13, 2014, this Court sent notice to appellant Robert Bullins that the

clerk’s record and reporter’s record were due in this Court on December 23, 2013, and that notice

was received from the district clerk that no payment had been received or arrangements made for

payment for the clerk’s record. This Court requested that appellant make arrangements for the record

and submit a status report. Appellant was notified that his appeal would be dismissed for want of

prosecution if he did respond to this Court by February 24, 2014. To date, appellant has not

responded to the Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b), (c).
                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: March 14, 2014




                                                2